Citation Nr: 1501228	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  10-40 500A	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a higher initial disability rating for posttraumatic stress disorder (PTSD) with alcohol and substance abuse disorders in excess of 50 percent for the period prior to January 24, 2013.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) prior to January 24, 2013.


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from September 1969 to April 1972.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the RO in Winston-Salem, North Carolina, which granted service connection for PTSD, and assigned a 30 percent initial disability rating with an effective date of June 22, 2009.  The Veteran entered a notice of disagreement (NOD) with the initial rating and effective date assigned.  
A September 2010 rating decision during the appeal granted a 50 percent initial disability rating for the PTSD, and assigned an effective date from November 3, 2003 (date of receipt of claim for service connection).  The grant of a higher initial rating is not a full grant of the benefits sought on appeal.  With regard to the effective date, the Veteran's substantive appeal did not indicate any further disagreement with the effective date, which is the earliest date legally possible, and so is a full grant of the benefits as to the effective date question.  See AB v. Brown, 
6 Vet. App. 35 (1993).

This case was previously before the Board in March 2013, where it denied an initial disability rating in excess of 50 percent for PTSD.  The Veteran appealed the Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  In an April 2014 memorandum decision, the Court vacated and remanded the March 2013 Board decision.  The Court held that the Board erred in failing to properly address an October 2003 private mental health treatment record in its reasons and bases.  

While the instant matter was on appeal to the Court, the RO considered the Veteran's separate request for entitlement to a TDIU, which had been deferred in a rating decision dated October 2011.  In conducting its TDIU review, the RO noted that a VA examiner in a June 2009 VA mental health examination rendered an opinion that the Veteran's alcohol and substance abuse disabilities were caused by the service-connected PTSD.  In rating decisions dated December 2013 and January 2014, the RO explained 1) that the Veteran was being service connected for alcohol and substance abuse disorders as secondary to the service-connected PTSD; 2) that pursuant to statute, only one disability rating is assigned for multiple service-connected mental disabilities; and 3) that based upon the evidence of record, the Veteran was entitled to a 100 percent disability rating for PTSD with alcohol and substance abuse disorders as of January 24, 2013, creating a staged rating.  38 C.F.R. §§ 4.14, 4.130 (2014).  As such, the issues presently before the Board are entitlement to a higher initial disability rating for PTSD with alcohol and substance abuse disorders in excess of 50 percent for the period prior to January 24, 2013 and entitlement to a TDIU prior to January 24, 2013.  

The Board has reviewed the physical claims files and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from September 1969 to April 1972.

2.  On November 19, 2014, the Board was notified by the Social Security Administration (SSA) that the Veteran died in October 2014.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2014); but see 38 U.S.C.A. § 5121A (West 2002 & Supp. 2014); 79 Fed. Reg. 52,977 (Sept. 5, 2014) (to be codified at 38 C.F.R. pts. 3, 14, and 20). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  On November 19, 2014, the Board was notified by SSA of the Veteran's death in October 2014.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1302).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1106).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2002 & Supp. 2014); 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2002 & Supp. 2013); see 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(a)).  An eligible party seeking substitution in an appeal that has been 

dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)). 


ORDER

The appeal is dismissed.



		
J. PARKER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


